IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-687

                                        No. COA21-761

                                     Filed 18 October 2022

     Robeson County, No. 18CRS055211

     STATE OF NORTH CAROLINA

                   v.

     LEQUIRE WATSON


             Appeal by Defendant from judgment entered 20 May 20211 by Judge James G.

     Bell in Robeson County Superior Court. Heard in the Court of Appeals 24 August

     2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General Robert T.
             Broughton, for the State-Appellee.

             Stam Law Firm, by R. Daniel Gibson, for Defendant-Appellant.


             COLLINS, Judge.


¶1           Defendant Lequire Watson appeals from judgment entered upon a jury verdict

     of guilty of driving while impaired. Defendant argues he is entitled to a new trial

     because the trial court erroneously admitted a toxicology report without proper

     authentication, and because the trial court erroneously allowed the arresting officer




            The judgment is dated 18 May 2021, and Defendant’s notice of appeal refers to the
             1

     judgment as dated 18 May 2021. However, the judgment was file stamped on 20 May 2021.
                                        STATE V. WATSON

                                         2022-NCCOA-687

                                        Opinion of the Court



     to testify to Defendant’s specific blood alcohol concentration.      Defendant is not

     entitled a new trial because the toxicology report was properly admitted as the basis

     of the testifying expert’s opinion, and the admission of the officer’s testimony was

     harmless error.

                                  I.   Procedural History

¶2         Defendant was arrested and charged with driving while impaired on 27

     September 2018.      Prior to trial, Defendant filed a “notice of objection to the

     introduction during trial of any affidavits and written statements” regarding the

     chemical analysis of Defendant’s blood. The State subsequently gave notice of its

     intent to introduce a toxicology report containing the results of a chemical analysis of

     a blood sample obtained from Defendant on the night of his arrest. Also before trial,

     the analyst who performed the chemical analysis and prepared the toxicology report

     separated from the State Bureau of Investigation (“SBI”), and the State filed a notice

     to substitute the agent who conducted the administrative and technical review of

     Defendant’s case as its forensic toxicology expert. Defendant objected to introducing

     the toxicology report without the original analyst’s testimony.

¶3         After a trial, the jury found Defendant guilty of driving while impaired and the

     trial court sentenced Defendant to 12 months’ imprisonment, suspended for 12

     months’ supervised probation and a split sentence of 15 days in jail. Defendant timely

     appealed.
                                           STATE V. WATSON

                                            2022-NCCOA-687

                                           Opinion of the Court



                                   II.    Factual Background

¶4         On the evening of 27 September 2018, Officer Steven Jacobs stopped

     Defendant because portions of Defendant’s license plate were covered by the license

     plate frame, in violation of N.C. Gen. Stat. § 20-63.2 During the stop, Jacobs noted

     that Defendant’s speech was slurred, his eyes were red and glassy, and his pants were

     wet around the crotch area, leading Jacobs to suspect that Defendant was impaired.

     Defendant also appeared to have trouble finding his glasses, which were located on

     top of his head.

¶5         Jacobs had Defendant to step out of the car. Jacobs administered a horizontal

     gaze and nystagmus (“HGN”) test. When asked about the HGN test at trial, Jacobs

     stated that he administers the test looking for six clues that indicate impairment,

     and that Defendant displayed all six. When asked about the significance of observing

     all six clues, Jacobs stated, over Defendant’s objection, “[t]here’s a probability that

     he’s going to be a .08 or higher, 80% according to the test that was done.” Jacobs also

     administered a portable breath test to Defendant, which indicated the presence of

     alcohol on Defendant’s breath. Jacobs did not administer other standard roadside

     field sobriety tests because Defendant said he had nerve damage in his knees. Based

     on his observations of Defendant and the roadside field sobriety test results, Jacobs




           2   N.C. Gen. Stat. § 20-63(g) proscribes covering the State name on a license plate.
                                      STATE V. WATSON

                                           2022-NCCOA-687

                                       Opinion of the Court



     arrested Defendant for driving while impaired.

¶6         After Defendant was arrested, he was taken to an intoxilyzer room where

     Jacobs offered him a breathalyzer test; Defendant refused the test. Jacobs obtained

     and executed a warrant to collect Defendant’s blood. The blood sample was collected

     by an emergency medical services supervisor and sent to the SBI’s crime lab in

     Raleigh for chemical analysis. On 28 January 2020, Agent Kathleen Barra analyzed

     Defendant’s blood sample using a headspace gas chromatograph, determined that the

     blood alcohol concentration of the sample was 0.27 grams per 100 milliliters, and

     prepared a report containing those results.       Agent Megan Simms conducted an

     administrative and technical review of Barra’s work.

¶7         At trial, Simms was admitted as an expert witness in the field of forensic

     toxicology. Simms testified that, after reviewing Barra’s report, Simms formed an

     independent opinion that the sample’s blood alcohol concentration was 0.27 grams of

     alcohol per hundred milliliters. Barra’s report was introduced into evidence over

     Defendant’s objection.

                                    III.     Discussion

     A. Standard of Review

¶8         Defendant’s issues on appeal involve the trial court’s alleged misinterpretation

     or misapplication of the rules of evidence governing expert testimony which we review

     de novo. State v. Younts, 254 N.C. App. 581, 585, 803 S.E.2d 641, 645 (2017).
                                          STATE V. WATSON

                                           2022-NCCOA-687

                                          Opinion of the Court



       B. Admissibility of the Toxicology Report

¶9           Defendant first argues that “because no expert with knowledge of how the

       toxicology tests were performed testified, the trial court erred in admitting the

       toxicology reports.” (capitalization omitted).

¶ 10         Pursuant to North Carolina Rule of evidence 703, which governs expert

       testimony,

                    [t]he facts or data in the particular case upon which an
                    expert bases an opinion or inference may be those
                    perceived by or made known to him at or before the
                    hearing. If of a type reasonably relied upon by experts in
                    the particular field in forming opinions or inferences upon
                    the subject, the facts or data need not be admissible in
                    evidence.

       N.C. Gen. Stat. § 8C-1, Rule 703 (2021). “An expert may properly base his or her

       opinion on tests performed by another person, if the tests are of the type reasonably

       relied upon by experts in the field.” State v. Fair, 354 N.C. 131, 162, 557 S.E.2d 500,

       522 (2001). Such tests are “admissible to show the basis for an expert’s opinion, even

       if the information [contained in the tests] would otherwise be inadmissible hearsay.”

       State v. Daughtry, 340 N.C. 488, 511, 459 S.E.2d 747, 758 (1995).            “Allowing

       disclosure of the bases of an expert’s opinion ‘is essential to the factfinder’s

       assessment of the credibility and weight to be given to it.’” State v. Golphin, 352 N.C.

       364, 467, 533 S.E.2d 168, 235 (2000) (quoting State v. Jones, 322 N.C. 406, 412, 368

       S.E.2d 844, 847 (1988)).
                                          STATE V. WATSON

                                            2022-NCCOA-687

                                          Opinion of the Court



¶ 11         At trial, Simms was tendered and admitted as an expert in the field of forensic

       toxicology.3 Simms testified that she was the administrative and technical reviewer

       for Defendant’s case, and that part of her responsibilities included analyzing the data

       presented in Barra’s report. Simms described in detail the scientific method used to

       analyze blood samples, testified that the method was the “gold standard of

       toxicology,” and testified that the described method was properly applied to the facts

       in this case to generate the test results. Simms testified that she reviewed Barra’s

       report and formed an independent opinion that the blood alcohol concentration of

       Defendant’s blood sample was 0.27 grams of alcohol per hundred milliliters. Under

       Rule 703, Barra’s toxicology report was admissible at trial to show the basis of Simms’

       opinion. See State v. Jones, 322 N.C. 406, 411, 368 S.E.2d 844, 847 (1988) (“[U]nder

       Rule 703 . . . a testifying expert can reasonably rely on the opinion of an out of court

       expert and can testify to the content of that opinion.”).

¶ 12         We note that, because the evidence was admissible as the basis of Simms’

       opinion, but not as substantive evidence, Defendant was entitled upon request to an

       instruction limiting its consideration to its proper scope. N.C. Gen. Stat. § 8C-1, Rule

       105 (2021). However, Defendant made only a general objection and did not request a




             3  Defendant objected to Simms’ testimony on the ground that she was not the
       analyst who performed the original blood analysis. Defendant did not object to Simms’
       qualification as a forensic toxicology expert.
                                           STATE V. WATSON

                                            2022-NCCOA-687

                                           Opinion of the Court



       limiting instruction. “The admission of evidence which is competent for a restricted

       purpose will not be held error in the absence of a request by the defendant for limiting

       instructions.” Jones, 322 N.C.at 414, 368 S.E.2d at 848; State v. Maccia, 311 N.C.

       222, 228-29, 316 S.E. 2d 241, 245 (1984).

¶ 13          Further, we note there was no Confrontation Clause violation here as Simms

       was available for cross-examination. See State v. Delaney, 171 N.C. App. 141, 141,

       613 S.E.2d 699, 700 (2005) (“The admission into evidence of expert opinion based

       upon information not itself admissible into evidence does not violate the Sixth

       Amendment guarantee of the right of an accused to confront his accusers where the

       expert is available for cross-examination.” (citation omitted)). Defendant had ample

       opportunity to, and did, cross-examine Simms about the basis of her expert opinion

       testimony. As a result, any credibility issues regarding the basis of Simms’ expert

       opinion testimony were thoroughly explored before the jury.

¶ 14          Defendant argues that N.C. Gen. Stat. § 20-139.1(c1) required Barra to testify to

       the results of her chemical analysis for her report to be admissible. Defendant specifically

       argues that because he objected to the State’s notice of intent to introduce Barra’s report

       into evidence, Barra was required to testify. Defendant misapprehends the law.

¶ 15          Pursuant to N.C. Gen. Stat. § 20-139.1(c1), “[t]he results of a chemical analysis of

       blood or urine reported by the North Carolina State Crime Laboratory . . . are admissible

       as evidence . . . in any court, without further authentication and without the testimony
                                           STATE V. WATSON

                                            2022-NCCOA-687

                                           Opinion of the Court



       of the analyst.” N.C. Gen. Stat. § 20-139.1(c1) (2021). The provisions of this subsection

       can only be utilized in cases tried in superior court if (1) the State gives the defendant

       proper notice of its intention to introduce the report into evidence, and (2) the defendant

       fails to properly object. See Id. § 20-139.1(c1)(1),(2). However, “[u]pon filing a timely

       objection, the admissibility of the report shall be determined and governed by the

       appropriate rules of evidence.” Id. § 20-139.1(c1).

¶ 16          Here, the State properly notified Defendant of its intent to introduce Barra’s

       report into evidence, and Defendant timely objected. Thus, under the statute, the rules

       of evidence govern the report’s admissibility. As analyzed above, under Rule of Evidence

       703, the report was admissible as the basis of Simms’ expert opinion. Defendant’s

       argument lacks merit.

       C. Officer Jacobs’ Testimony

¶ 17          Defendant next argues that the trial court erred by allowing Jacobs to testify

       to his opinion of Defendant’s blood alcohol concentration level based on the results of

       an HGN test.

¶ 18          Rule of Evidence 702 provides that “[i]f scientific, technical or other specialized

       knowledge will assist the trier of fact to understand the evidence or to determine a

       fact in issue, a witness qualified as an expert by knowledge, skill, experience,

       training, or education, may testify thereto in the form of an opinion.” N.C. Gen. Stat.

       § 8C-1, Rule 702(a) (2021). An officer trained to administer HGN tests may give
                                         STATE V. WATSON

                                          2022-NCCOA-687

                                         Opinion of the Court



       expert testimony on the results of an HGN test but may testify “solely on the issue of

       impairment and not on the issue of specific alcohol concentration level.” Id. § 8C-1,

       Rule 702(a1).

¶ 19         At trial, Jacobs testified that he had successfully completed training in

       administering HGN tests, and that he had administered an HGN test to Defendant.

       When asked the significance of the HGN test results, Jacobs testified, over

       Defendant’s objection, “[t]here’s a probability that he’s going to be a .08 or higher,

       80% according to the test that was done.” Jacobs’ testimony as to Defendant’s specific

       alcohol concentration level relating to the HGN test violated 702(a1) and was

       erroneously admitted into evidence. See State v. Torrence, 247 N.C. App. 232, 237,

       786 S.E.2d 40, 43 (2016).

¶ 20         Although the testimony was erroneously admitted, Defendant has failed to

       show that “there is a reasonable possibility that, had the error in question not been

       committed, a different result would have been reached at the trial out of which the

       appeal arises.” N.C. Gen. Stat. § 15A-1443(a) (2021).

¶ 21         Pursuant to N.C. Gen. Stat. § 20-138.1, a person is driving while impaired

                    if he drives any vehicle upon any highway, any street, or
                    any public vehicular area within this State:
                          (1) While under the influence of an impairing
                          substance; or
                          (2) After having consumed sufficient alcohol that he
                          has, at any relevant time after the driving, an
                                         STATE V. WATSON

                                          2022-NCCOA-687

                                         Opinion of the Court



                           alcohol concentration of 0.08 or more. The results of
                           a chemical analysis shall be deemed sufficient
                           evidence to prove a person’s alcohol concentration[.]

       N.C. Gen. Stat. § 20-138.1(a) (2018).      Driving while under the influence of an

       impairing substance under subsection (a)(1) and driving with an alcohol

       concentration of 0.08 or more under subsection (a)(2) are separate, independent, and

       distinct ways by which one can commit the single offense of driving while impaired.

       State v. Perry, 254 N.C. App. 202, 209, 802 S.E.2d 566, 572 (2017). Thus, the jury

       may convict a person of driving while impaired for driving while under the influence

       of an impairing substance without proof of the person’s blood alcohol concentration.

       N.C. Gen. Stat. § 20-138.1(a)(1). The jury may independently convict a person of

       driving while impaired for driving with an alcohol concentration of 0.08 or more if the

       State proves that the person’s blood alcohol concentration was 0.08 or more. Id. § 20-

       138.1(a)(2). In this case, there was overwhelming evidence to convict Defendant

       under either prong, even absent Jacobs’ erroneously admitted testimony.

          1. Driving while under the influence of an impairing substance

¶ 22         A person is under the influence of an impairing substance if “his physical or

       mental faculties, or both, [are] appreciably impaired by an impairing substance.”

       N.C. Gen. Stat. § 20-4.01(48b) (2018). Alcohol is an “impairing substance.” Id. § 20-

       4.01(14a) (2018). “The effect must be appreciable, that is, sufficient to be recognized

       and estimated, for a proper finding that defendant was impaired.”             State v.
                                          STATE V. WATSON

                                            2022-NCCOA-687

                                          Opinion of the Court



       Harrington, 78 N.C. App. 39, 45, 336 S.E.2d 852, 855 (1985).             “Provided a

       determination of impairment is not based solely on the odor of alcohol, the opinion of

       a law enforcement officer . . . has consistently been held sufficient evidence of a

       defendant’s impairment.” Perry, 254 N.C. App. at 209, 802 S.E.2d at 572 (quotation

       marks, brackets, and citation omitted). Additionally, a defendant’s refusal to submit

       to chemical analysis, such as a breathalyzer, is admissible as substantive evidence of

       impairment. State v. McGaha, 274 N.C. App. 232, 236, 851 S.E.2d 659, 662 (2020)

       (citing N.C. Gen. Stat. § 20-139.1(f)).

¶ 23         At trial, the State presented the following evidence that Defendant was under

       the influence of an impairing substance:

¶ 24         Jacobs testified that, during the stop Defendant “had slurred speech,” and that

       “most people that have been consuming alcohol their speech seemed to get slurred

       after the more that they consumed.” Jacobs also testified that Defendant had “red,

       glassy eyes,” which is “common in most people that’s been drinking or consuming

       alcohol.” Jacobs testified that Defendant had a wet spot on his pants “as if he

       urinated himself already,” and that Defendant “was looking for his glasses, but his

       glasses was on top of his head while he – the whole time he was looking for them.”

       Additionally, Jacobs administered two portable breath tests that indicated the

       presence of alcohol in Defendant’s breath. Finally, Defendant refused to submit to a

       breathalyzer after his arrest.
                                          STATE V. WATSON

                                           2022-NCCOA-687

                                          Opinion of the Court



¶ 25         Defendant testified that he disagreed with Jacobs’ opinion that his speech was

       slurred and that his eyes were red and glassy, stating “I mean [Jacobs] might have

       thought [my speech] was slurred, but yes, I would disagree. I mean it might be a

       little slurred now, but it’s not due to anything other than my dentures,” and “[my eyes

       are] just as white as they’ve ever been. . . . I don’t think there’s any difference right

       now today from that time. I don’t know what you would call glassy or what-have-you.

       But there’s no redness, but you might call them glassy.” Defendant also testified that

       the wet spot on his pants was possibly water or Gatorade, stating that “[i]t had to be

       the only thing. I’ve never peed myself in the last 50 years.” Even crediting these

       explanations, as the jury may have done, the remaining uncontroverted evidence of

       Defendant’s impairment is overwhelming.

          2. Driving with an alcohol concentration of 0.08 or more

¶ 26         The results of a chemical analysis are sufficient to prove a person’s blood

       alcohol concentration. N.C. Gen. Stat. § 20-138.1(a)(2). Simms testified that, in her

       expert opinion, based on the results of a chemical analysis, Defendant’s blood

       contained 0.27 grams of alcohol per 100 milliliters. Additionally, because Defendant

       did not request a limiting instruction regarding Barra’s report, the report was

       substantive evidence that Defendant’s blood contained 0.27 grams of alcohol per 100

       milliliters. The validity of this evidence was uncontested and is sufficient to prove

       that Defendant’s blood alcohol concentration was 0.08 or more. The State thus
                                          STATE V. WATSON

                                             2022-NCCOA-687

                                          Opinion of the Court



       presented overwhelming evidence that Defendant’s blood alcohol concentration was

       0.08 or more.

¶ 27         Considering the evidence properly before the jury, there is no reasonable

       possibility that the jury would have reached a different result had it not heard Jacobs’

       testimony to Defendant’s specific alcohol concentration level relating to the HGN test.

                                       IV.     Conclusion

¶ 28         Because Barra’s toxicology report was properly admitted as the basis of Simms’

       expert opinion, and because Jacobs’ improper testimony was not prejudicial,

       Defendant received a fair trial free from prejudicial error.

             NO ERROR; NO PREJUDICIAL ERROR.

             Judges HAMPSON and JACKSON concur.